Exhibit 10.1

 

OPTION TO PURCHASE AGREEMENT

 

THIS OPTION TO PURCHASE AGREEMENT (the “Agreement”), dated effective as of
September 1, 2017 (the “Effective Date”), is by and between PDC TN/FL LLC
(“Developer”) and Nashville Speedway, USA, Inc., a Delaware corporation (the
“Owner”).

 

WHEREAS, Owner is the owner in fee simple of all that land located at 4847-F
McCreary Road, Lebanon, Wilson County and Rutherford County, Tennessee 37090 and
known as Nashville Superspeedway including approximately 1,380 acres, plus or
minus, being identified by the Wilson County assessor’s office as tax parcel
number 141-02600-00023141 and by the Rutherford County assessor’s office as tax
parcel number 009-00300 and 011-00403 (hereinafter referred to as the “Speedway
Property”) as more particularly described on Exhibit A attached hereto and
incorporated herein by reference;

 

WHEREAS, Owner and Developer have executed a Purchase and Sale Agreement dated
as of August 17, 2017, for the purchase by Developer of a portion of the
Speedway Property containing approximately 150 acres, and being more
particularly described on Exhibit B attached hereto and incorporated herein by
reference (the “Sale Property”);

 

WHEREAS, Owner desires to grant an option (the “Option”) to Developer to
purchase a portion of the Speedway Property containing approximately 87 acres,
and being more particularly described on Exhibit C attached hereto and
incorporated herein by reference (the “Option Property”)(the remainder of the
Speedway Property other than the Sale Property and the Option Property shall
sometimes be referred to herein as the “Remainder Property”);

 

WHEREAS, Owner desires to grant to Developer certain purchase rights as set
forth herein related to the Option Property;

 

WHEREAS, Owner and Developer desire to agree to certain agreements as set forth
herein related to the Remainder Property;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

1.                                      Grant of Option.  Owner and Developer
agree that, for a period of thirty-six (36) months beginning on the Effective
Date (the “Option Period”), Developer or its permitted assigns shall have the
option to purchase the entire Option Property (but not less) on the terms and
conditions set forth herein.  To exercise such option, Developer shall provide
written notice to Owner of its intent to exercise the purchase right prior to
the expiration of the Option Period.

 

2.                                      Purchase Price.  Upon the exercise of
the Option and the closing of the sale, the purchase price to be paid shall be
$55,000 per acre of the Option Property.   The exact acreage shall be determined
by a new survey of the Option Property.  If Developer has exercised its right to
purchase but not closed prior to the expiration of the Option Period, then it
must place the entire purchase price into escrow prior the expiration of the
Option Period (based on 87 acres if the new survey is not yet complete) or
forfeit its rights hereunder.

 

3.                                      Closing Process.

 

(a)                                 Title Insurance.  Upon exercise by Developer
of the Option, Developer shall, within thirty (30) days after such exercise,
obtain a title commitment (the “Commitment”) related to the Option Property
issued by a title insurance company reasonably acceptable to Owner whereby the
title company agrees to issue to Developer, upon the recording of the Deed (as
defined herein), its standard Owner’s Title Insurance Policy in the amount of
the purchase price insuring fee simple title to the Option Property in the
Developer, free and clear of all

 

--------------------------------------------------------------------------------



 

liens and encumbrances, except taxes and assessments for the year of closing,
exceptions, easements, covenants and restrictions of record as of the date
hereof and such other exceptions as Developer shall agree to in writing prior to
Closing (the “Permitted Exceptions”).

 

(b)                                 Subdivision.  Developer will obtain approval
by the applicable governmental authority of the subdivision of the Option
Property to create a separate legal parcel that permits development for
industrial warehouse use which approval shall include, without limitation,
approval of a plat of the Option Property to be recorded at Closing.  The costs
of such subdivision and platting of the Option Property shall be paid by
Developer.

 

(c)                                  Timing of Closing.  The closing of the sale
of the Option Property (the “Closing”) shall occur upon the earlier to occur of
(i) within thirty (30) days after completion of the subdivision process or
(ii) within sixty (60) days after the last day of the Option Period.

 

(d)                                 Easement Agreements from Owner.  Owner
covenants that, at or before Closing, Owner will execute in favor of Developer
the following easement agreements and any other easement agreements reasonably
required to complete the transfer of the Option Property and to proceed with
Developer’s proposed development of the Option Property for industrial warehouse
uses (collectively, the “Easements”) and all such Easements to be on terms
reasonably satisfactory to Owner and not to unduly burden or unreasonably
interfere with Owner’s other real property and to provide reciprocal easement
rights from Developer to Owner, as appropriate (e.g. utility, construction and
drainage rights):

 

(i)                                     Easement granting Developer the right to
construct utility facilities (including water, sewer, gas, telecom, and
electric) and the right to tap into existing water, sewer, telecom and electric
utilities located on the Remainder Property;

 

(ii)                                  Easement granting Developer temporary
construction easements across the Remainder Property in connection with the work
to be performed by Developer in connection with its work related to the
development including the infrastructure (roads, utilities, drainage, etc.)
which work will be done in a manner consistent with Resolution No. 17-2083, from
the City Council of Lebanon and with the Ordinance of the City Council of the
City of Lebanon, Tennessee No. 00-2059;

 

(iii)                               Easement granting Developer the permanent
right for drainage of storm water to the Remainder Property and the right to
maintain, repair and replace the utilities facilities related to such drainage;
and

 

(iv)                              Easement granting Developer permanent access
and construction easements as reasonably necessary related to the Remainder
Property (including, without limitation, Marty Robbins Drive and Darrell Waltrip
Drive) for the purpose of improving and accessing roadways, sidewalks, and
related improvements.

 

(e)                                  Closing.  At the closing of the purchase of
the Option Property, Owner shall pay the costs of any title search and any
owner’s title policy (up to $11,000), and the costs of releasing any monetary
liens on the Option Property.  Upon exercise by Developer of its Option
hereunder, Owner shall deliver to Developer on the Closing Date a good and
sufficient Special Warranty Deed (the “Deed”), subject to the Permitted
Exceptions.  Developer shall pay all costs associated with recording the Deed
(including transfer taxes), survey costs, and inspection costs.  The costs of
the subdivision and platting of the Option Property shall be paid by Developer. 
As part of the Closing, Owner and Developer shall also execute the Easements.

 

4.                                      Closing Conditions. Developer’s
obligation to consummate the Closing is expressly conditioned upon the
satisfaction of all of the following conditions or the waiver of such conditions
by Developer:

 

(i)                                     Agreement by Developer and Owner about
the forms of the Easement Agreements to be executed by Owner at or before
Closing.

 

--------------------------------------------------------------------------------



 

(ii)                                  Delivery of title to the Option Property
at Closing as required by the terms and conditions of this Agreement.

 

(iii)                               The physical condition of the Option
Property shall not materially adversely change between the Effective Date and
the date of Closing.

 

Owner’s obligation to consummate the Closing is expressly conditioned upon the
closing of the sale of the Sale Property and the satisfaction of all conditions
precedent to that sale (it being understood that termination of the agreement
for the Sale Property shall terminate this Agreement).

 

The parties agree to use commercially reasonable efforts in good faith to
satisfy each of the foregoing conditions to Closing as quickly as reasonably
possible.  In the event that any of the foregoing conditions are not satisfied
or waived by Developer, then Developer may either delay the Closing for a
commercially reasonable time until such matters are satisfied or this Agreement
shall terminate.

 

5.                                      Restrictions on Sale of the Remainder
Property.  Owner agrees that Owner will not sell any portion of the Remainder
Property during the Option Period to a real estate developer or real estate
operator (defined as an entity engaged in the business of selling, purchasing,
renting, or leasing real estate) for the purpose of construction of a
speculative commercial, industrial or warehouse building.  Notwithstanding the
foregoing, Owner shall have the right to sell all of the Remainder Property in a
single sale transaction to any buyer for any proposed use.  In addition, Owner
shall have the right to sell a portion of the Remainder Property to an
identified end user, who is not a real estate developer or real estate operator,
to develop and hold fee simple title to a portion of the Remainder Property in
its own possession (“Fee Simple Transaction”).   In the case where an identified
end user seeking a portion of the Remainder Property to develop and lease
improvements from a real estate developer or real estate operator for a
potential build-to-suit transaction (“Leasehold Transaction”), Owner and
Developer will agree to coordinate and submit a single build-to-suit proposal if
Owner wishes to proceed.  In the case of a Leasehold Transaction, Developer will
act as Owner’s preferred developer and have the right to negotiate a transaction
with such party (subject to Developer’s obligation to obtain approval from Owner
on the location of such potential project and the pricing).  However, if an end
user desires to use another developer for either a Fee Simple Transaction or
Leasehold Transaction and identifies that developer in writing to Owner and/or
Developer, then Owner may negotiate the sale of acreage on the Remainder
Property to such party directly but the intent of the parties is that the
provisions of this sentence will not be used by Owner as a mechanism for Owner
to intentionally avoid Developer’s participation in the transaction (Developer
will cooperate in advising Owner about material development issues such as
easements, locations, access, and drainage and impact on the Remainder Property,
Sale Property and Option Property).  If a third party brokerage firm contacts
Owner, Owner shall refer all such third party brokerage inquiries to Developer
to the extent consistent with the foregoing, and Developer shall be responsible
to negotiate with such parties (subject to Developer’s obligation to obtain
approval from Owner on the location of such potential project and the pricing). 
In the event of any potential sale transaction related to the Remainder
Property, Owner, in good faith, shall provide Developer with all necessary
written information to evidence compliance with the provisions of this Section. 
In the event of a violation by Owner of the terms and provisions of this
Section, Developer will be entitled to pursue all rights and remedies available
at law or in equity including, without limitation, legal actions seeking
damages, injunctive relief, and/or attorneys’ fees and expenses (but in no event
shall Developer have the right to seek consequential damages including a claim
for lost profits).

 

--------------------------------------------------------------------------------



 

6.                                      Miscellaneous.

 

(a)                                 Governing Law/Entire Agreement/Amendments. 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Tennessee. Venue for any dispute related to this Agreement shall be
in courts located in Wilson County, Tennessee. This Agreement contains the
entire understanding of the parties with respect to the agreement between
Developer and Owner. This Agreement may not be altered, modified, or amended
except by written instrument signed by the parties hereto.

 

(b)                              Severability.  In the event that any of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected thereby.

 

(c)                                  Assignment.  This Agreement may be assigned
by Owner to a party which is a successor in interest to substantially all of the
business operations of Owner. Such assignment shall become effective when Owner
notifies the Developer of such assignment or at such later date as may be
specified in such notice. Upon such assignment, the rights and obligations of
Owner hereunder shall become the rights and obligations of such successor Owner,
provided that any assignee expressly assumes the obligations, rights and
privileges of this Agreement.  The rights of Developer may be assigned by
Developer subject to Owner’s prior approval which shall not be unreasonably
withheld, conditioned or delayed.  Assignment of Developer’s option to an entity
that does not succeed to all or substantially all of the business of Developer
shall result in the termination of Section 5.

 

(d)                              Successors; Binding Agreement.  This Agreement
shall inure to the benefit of and be binding upon personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devises and legatees.

 

(e)                                  Notice.  For the purpose of this Agreement,
notices and all other communications provided for in the Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

 

If to Owner, to:                                                            
Nashville Speedway, USA, Inc.
Attn:  Klaus M. Belohoubek, Esq.
Senior Vice President — General Counsel
3411 Silverside Road
Tatnall Bldg., Suite 201
Wilmington, DE  19810

 

If to Developer:                                                          PDC
TN/FL LLC
Attn:  Whitfield Hamilton
35 Music Square East, Suite 301
Nashville, TN  37203

 

with copy
to:                                                                         C.
Mark Carver, Esq.
Sherrard Roe Voigt & Harbison, PLC
150 Third Avenue South, Suite 1100
Nashville, TN  37201

 

--------------------------------------------------------------------------------



 

(f)                                   Brokerage.  Developer and Owner agree and
acknowledge that no brokers are involved with this transaction.

 

(g)                               Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Execution
evidenced by facsimile signature and/or PDF signature shall be deemed an
original for all purposes.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

OWNER:

 

NASHVILLE SPEEDWAY, USA, INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/  Klaus Belohoubek

 

 

 

Klaus Belohoubek,

 

 

 

Senior Vice President —General Counsel

 

 

 

 

 

 

 

 

DEVELOPER:

 

PDC TN/FL LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Whitfield Hamilton

 

 

 

 

 

 

Title:

Partner

 

--------------------------------------------------------------------------------